DETAILED ACTION
“Rectangular Baler with Improved Baling Control System and Control Method”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-9, 11-13, and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final office Action (mailed 10/06/2020), the closest prior art to the instant invention was identified as Verhaeghe (WO2015/014625); Applicant’s arguments regarding this reference (in the reply filed on 01/14/2021) have been found persuasive. Examiner agrees with the argument that Verhaeghe is silent as to when the pressure in the actuators changes or is controlled. Page 12, lines 15-18, merely states that the position of the side doors may be changed, without any reference to when pressures in the actuators may be controllably changed. Furthermore, there is no recitation of a "set stationary pressure" in Verhaeghe, unlike claim 1, which recites "the at least one baling setting comprising a set stationary pressure in the at least one actuator." Additionally, there is no description in Verhaeghe of such pressure "in the at least one actuator being constant during a least a portion of time while the plunger is moving," Examiner notes that these requirements, not taught or suggested by Verhaeghe, are also present in independent claim 11.
Another reference with similar features to the instant invention is Dumarey et al (US 2015/0025757; hereafter “Dumarey”) discloses an agricultural baler (10) comprising to reduce energy consumed during a portion of the plunger stroke cycle in which the plunger has started compressing the crop material and in which the crop material starts moving in the bale chamber (as required by independent claims 1 and 11) and the set stationary pressure in the at least one actuator is not constant during a least a portion of time while the plunger is moving (as required by independent claims 1 and 11). These features would not have been incorporated into Verhaeghe or Dumarey by one of ordinary skill in the art upon review of the prior art of record. The above features, in combination with all other features of independent claims 1 and 11 are deemed to patentably distinguish the instant invention over the prior art of record. 
Regarding independent claim 23, Applicant’s argument (in the reply filed on 01/14/2021) that Although Verhaeghe describes using hydraulic actuators to adjust the side doors, it is silent as to the rate of change of the claimed “first values” as a function of the claimed “second values” and controlling [actuator pressure] where that rate of change starts to slow. is found persuasive. This feature is not taught or suggested by Verhaeghe, Dumarey, or any other prior art of record. As such, the Office concludes that one of ordinary skill in the art would not have arrived at the instantly claimed invention upon review of the prior art of record absent impermissible hindsight upon review of the instant disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Katie L. Parr/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725